Title: Abigail Adams Smith to Abigail Adams, 17 May 1800
From: Adams, Abigail (daughter of JA and AA)
To: Adams, Abigail


				
					My Dear Mamma:
					Union Brigade, May 17th, 1800.
				
				I received yesterday your letter and package by Capt. White, and have received the account of the last resolution of the house to disband the army. I think the jacobins have now reason to exult, at out-manœuvering the federalists, as it appears they do upon every occasion. The federalists deserve every thing that will happen to them for their apathy. The next thing I expect to hear is that they will sit quietly in their chimney corners, and permit themselves to be robbed and murdered, and have not energy enough to make resistance. Where is the spirit of the country fled?—they will say, I suppose, “la, who would have thought it.”
				Our encampment exhibits a scene of melancholy countenances; many of the officers are really distressed; some say, alas, my occupation is gone. And very many will not know how to dispose of themselves; some scold, others lament; but all will endeavour to submit to their fate; some say, what a pity that such troops, who are just getting a knowledge of their profession should be dismissed. If they had in their great wisdom, given each man, and officer, who would have engaged to settle upon it, a certain portion of land, they would have given some scope to their talents and industry. But to

return such a number of men into society without employment, is not a wise measure as it respects the community; several young men, who had calculated upon making it their profession, are greately mortified and disappointed; who for want of property or friends, or perhaps talents, for other professions, or business, will now be destitute of any means of support. Others who never would have made good soldiers, are not to be regretted, however easy a life it may be thought. Col. Smith has had trouble enough with them, to bring them into the state they now are; and I will venture to say, that no officers in the service have exerted themselves more, and that there are no troops that will make a better figure in this country; they have not even the consideration of the Africans: “before they disband an army, inquiry is made into the conduct of the different officers, whether they have done their duty, or whether any of them have eminently distinguished themselves; and those who have, are rewarded or promoted.”
				Some of the officers say it is the Col.’s fault: if he had permitted them to be a set of undisciplined rag-a-muffins, that the Jacobins would not have been affraid of them; but they heard so much of their discipline, that they were afraid to leave them embodied.
				I hope you will let me know when you set out, and when you will be at Brunswick; as I intend to meet you there.
				Yours,
				
					A. Smith.
				
			